Citation Nr: 1619514	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus with plantar fasciitis prior to September 18, 2009, and for the period from December 01, 2009, to February 10, 2015, and in excess of 50 percent after February 10, 2015.

2.  Entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease prior to December 13, 2011, and a rating in excess of 20 percent after December 13, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a 30 percent rating for pes planus, and that assigned a separate 10 percent rating for arthritis of the right ankle.  An October 2012 rating decision granted a temporary 100 percent rating for pes planus effective from September 18, 2009, assigned a 30 percent rating for pes planus from December 1, 2009, and granted an increased 20 percent rating for right ankle degenerative joint disease effective December 13, 2011.

In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in December 2014.

The Board notes that a February 2015 rating decision granted an increased 50 percent rating for bilateral pes planus with plantar fasciitis effective from February 10, 2015.  Although the Veteran was notified that the determination was considered to have resolved his appeal as to that matter, the Board finds the increase does not represent a total grant of the benefits sought and the issue remains for appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that a review of the record reveals that in November 2012 the Veteran requested a copy of the transcript of his hearing in January 2012 at the RO before a Decision Review Officer, but that it is unclear if a copy has been provided.  The Board finds, however, that his March 2015 statement requesting that his case be forwarded for appellate review without delay may be construed as withdrawing any outstanding information requests.

The pes planus with plantar fasciitis increased rating issue on appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's right ankle degenerative joint disease prior to December 13, 2011, is manifested by arthritis and pain with no more than a moderate limitation of ankle motion.

2.  The evidence demonstrates that the Veteran's right ankle degenerative joint disease after December 13, 2011, is manifested by arthritis and pain with no more than a marked limitation of ankle motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to December 13, 2011, and a rating in excess of 20 percent after December 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See August 2008 VCAA correspondence and April 2013 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

With regard to the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, and statements and testimony in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records as to these matter.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in November 2014.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), fully explaining the issue and suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was specifically asked about the symptoms related to his ankle disability.



Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Service treatment records show the Veteran was treated for right ankle pain and swelling.  A November 1998 X-ray study revealed mild degenerative joint disease.  A January 2000 VA examination noted the Veteran complained of morning stiffness and discomfort after standing in place for about three hours.  The examiner noted tenderness over the anterior talofibular ligament area and normal range of motion with flexion to 45 degrees and extension to 20 degrees.  

A February 2000 rating decision established service connection for bilateral pes planus with hallux valgus and plantar fasciitis and degenerative joint disease of the right ankle.  It was noted that there was full range of ankle motion and no evidence of additional disability due to functional impairment.  

A January 8, 2008, VA report of contact noted the Veteran had requested entitlement to an increased rating.  

VA examination in February 2008 noted the Veteran complained of weakness with occasional inability to bear weight, stiffness with occasional lack of full mobility, and fatigability after walking for some period of time.  It was noted he did not have swelling, heat, redness, giving way, lack of endurance, locking, or dislocation.  There was pain traveling to the feet.  The examiner noted there was no evidence of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Range of motion studies revealed right ankle dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  Normal dorsiflexion was to 20 degrees and normal plantar flexion was to 45 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no malunion of the os calcis or astralgus.  There was tenderness to the right foot, but no painful motion, edema, disturbed circulation, weakness, or muscle atrophy.  The diagnoses included right ankle degenerative joint disease with subjective foot and leg pain.

Private treatment records dated in July 2009 noted the Veteran complained of the onset of right ankle pain with no apparent reason.  He stated he had experienced difficulty walking over the past few weeks and was provided a diagnosis of gout.  A November 2009 report noted follow-up for ankle pain with complaints of sharp pain when first arising from a seated position.  The examiner's assessment was right ankle sprain/strain, unspecified, with probable anterior talofibular ligament tear.  

A January 2010 report noted localized pain at the anterior talofibular ligament and to a lesser amount the calcaneofibular ligament.  There was a pop in the lateral aspect of the ankle when everted and inverted with increased inversion that is marked compared to the left.  A magnetic resonance imaging (MRI) scan showed OCD (osteochondritis dissecans) to the left ankle, but no other findings.  The examiner's assessment included right ankle instability with intraarticular loose ligament.

VA treatment records dated in August 2011 show a podiatrist found symptomatic pes planus and, in essence, recommended the Veteran seek medical retirement from the USPS or re-training for more sedentary employment.  The opinion was reiterated in a January 2012 statement.

On VA examination in December 2011 the Veteran reported right ankle symptoms including weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, tenderness, and pain.  He denied heat, locking, deformity, drainage, effusion, subluxation, or dislocation.  He reported an overall functional impairment due to no prolonged standing.  There were flare-ups with prolonged walking and standing.  The examiner noted the Veteran walked with an antalgic gait in the right leg due to ankle and foot pain.  Right ankle muscle strength was 5/5 to plantar flexion and dorsiflexion.  There was no evidence of ankle ankylosis.  Right ankle plantar flexion was to five degrees with pain at that point.  Dorsiflexion was to five degrees with pain at that point.  There was no decrease in range of motion after repetitive use testing.  Contributing factors of the disability included pain on movement.  There was localized tenderness or pain on palpation.  Anterior drawer and talar tilt testing did not show laxity.  There was no diminished function to the right lower extremity.  X-ray studies revealed no significant findings to the right ankle.  The diagnoses included right ankle degenerative joint disease.  

In a January 2012 statement the Veteran's United States Postal Service (USPS) manager described problems the Veteran had experienced at work, including having his ankles giving out and demonstrating pain and discomfort while trying to perform his duties.  It was noted that he had been provided accommodations and that he took frequent breaks off his feet.  He had missed time from work on sick leave due to unbearable pain, surgeries, and medical appointments.  He was also unable to work overtime and had been prescribed strong narcotic pain relief medication that affected his job performance. 

In statements and testimony in support of his claim the Veteran asserted that he had right ankle pain and limitation of motion.  He described problems he had with the physical demands of his employment with the USPS.  In a January 2012 statement his spouse reported that he had constant pain, including to the ankle, that interfered with the quality of life and his employment as a USPS supervisor.  At his November 2014 Board hearing the Veteran reported that he was having problems with right ankle range of motion and that he had recently changed his job from processing mail to customer service.  He stated that he had popping in the ankle and extreme pain when walking on an uneven surface.  

VA examination in February 2015 included a diagnosis of osteoarthritis of the right ankle.  It was noted that the Veteran reported baseline pain estimated as seven to eight on a ten point scale with weight bearing and as six when sitting.  He stated he had pins and needles sensations when he moved his ankle from side to side.  His pain woke him up at night and that he used medication to take the edge off his pain.  An ankle brace made his pain worse.  He stated he used a wheeled walker when walking for long periods of time and sometimes at work.  He reported he had difficulty walking for more than five minutes and with sitting or kneeling.  He also stated he sometimes slept downstairs because climbing stairs was too painful.  

The Veteran reported flare-ups of severe, level 10, pain every two weeks with an inability to walk.  The pain lasted from two to three days.  He stated he had missed one month of work over the past year.  The examiner noted abnormal range of right ankle motion with dorsiflexion to 20 degrees and plantar flexion to 20 degrees.  Range of motion itself contributed to a functional loss in that he was not able to fully raise up on his toes.  There was pain on plantar flexion causing functional loss and localized tenderness on palpation.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  An opinion as to symptoms after repeated use over time or after flare-ups could not be provided without resort to mere speculation.  It was noted the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  There were additional factors contributing to disability including swelling, disturbances of locomotion, and interference with standing.  Right ankle muscle strength was reduced at 4/5 to plantar flexion and dorsiflexion.  

The examiner noted there was no evidence of muscle atrophy or ankle instability.  A computerized tomography (CT) scan revealed changes along the superior-medial aspect of the talus possibly representing early subchondral cystic change or possible early signs of avascular necrosis.  The osteoarthritis of the right ankle disability was found to impact his ability to perform any type of occupational task with report of missing an estimated one month from work due to ankle pain in addition to the one month he missed due to foot pain.  

Based upon the evidence of record, the Board finds Veteran's right ankle degenerative joint disease prior to December 13, 2011, was manifested by arthritis and pain with no more than a moderate limitation of ankle motion.  The February 2008 examination noted only complaints of weakness with occasional inability to bear weight, stiffness with occasional lack of full mobility, and fatigability after walking for some period of time.  Range of motion studies at the time revealed normal right ankle dorsiflexion and near normal plantar flexion to 40 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner's diagnoses included right ankle degenerative joint disease with subjective foot and leg pain.  

The February 2008 examiner also found that there was no evidence of swelling, heat, redness, giving way, lack of endurance, locking, dislocation, edema, effusion, weakness, tenderness, subluxation, or guarding of movement.  Although a January 2010 private treatment report noted right ankle instability with intraarticular loose ligament, there is no indication that the examiner considered the finding to have been a chronic impairment.  Subsequent VA examinations found that there was no evidence of right ankle laxity or instability.  Therefore, a schedular rating in excess of 10 percent for the period prior to December 13, 2011, is not warranted.

The Board further finds that the evidence demonstrates that the Veteran's right ankle degenerative joint disease after December 13, 2011, is manifested by arthritis and pain with no more than a marked limitation of ankle motion.  The assigned rating is the highest available schedular rating for an ankle disability without evidence of joint ankylosis.  The December 2011 examiner revealed painful motion with plantar flexion and dorsiflexion to five degrees, but no evidence upon examination of joint laxity.  The February 2015 VA examination included a diagnosis of osteoarthritis of the right ankle, but the examiner found dorsiflexion to 20 degrees and plantar flexion to 20 degrees with no additional loss of function or range of motion after repetitive use testing.  There were additional factors contributing to disability including swelling, disturbances of locomotion, and interference with standing, without evidence of muscle atrophy or ankle instability.  

Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned examinations.  The Board finds the overall evidence of record demonstrates no probative evidence of a more severe disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

The Board acknowledges that the Veteran is competent to report symptoms of his ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected ankle disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords the objective records greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claims for increased schedular or additional separate ratings must be denied.

Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Records show service connection is established for bilateral pes planus with plantar fasciitis and right ankle degenerative joint disease with combined ratings of 40 percent effective from January 8, 2008, of 100 percent from September 18, 2009, of 40 percent from December 01, 2009, of 50 percent from December 13, 2011, and of 70 percent from February 10, 20015.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the combined disability ratings assigned herein.  The examiners clearly noted the Veteran's manifest symptoms and impairment due to these disorders.  Although the Veteran is shown to have experienced difficulty with his employment, the record shows he has been transferred to a more sedentary position and the overall evidence indicates he is gainfully employed.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.

Finally, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC ).  See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991).  The record shows that the Veteran is presently employed, which negates a claim for TDIU.   Regarding SMC , the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more and, as indicated, a TDIU is not warranted.  There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  
38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i).  As such, the Board will not infer the issue of entitlement to SMC at this time.


ORDER

Entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease prior to December 13, 2011, and a rating in excess of 20 percent after December 13, 2011, is denied.


REMAND

As to the issue remaining on appeal, the Board finds that further development is required prior to appellate review.  Pertinent evidence and rating actions as to the pes planus with plantar fasciitis issue were added to the record in this case, but the AOJ incorrectly found that the February 2015 rating decision fully resolved the Veteran's appeal as to that matter.  VA regulations, generally, require that a supplemental statement of the case be issued pursuant to a remand by the Board if evidence is developed.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


